                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

GLENN BOWLES,

                      Plaintiff,

v.                                                        Case No. 20-13175

MACOMB COMMUNITY COLLEGE, et al.,

                Defendants.
________________________________/

 OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE
SUR-REPLY AND GRANTING IN PART DEFENDANT MCC’S MOTION TO DISMISS

       Plaintiff Glenn Bowles brings this action under 42 U.S.C. § 1983 alleging

procedural and substantive due process violations. (ECF No. 12, PageID.270-76.) He

also brings state law claims of wrongful termination, tortious interference with a

contractual relationship, and libel. (Id., PageID.276-82.) According to Plaintiff, he was

terminated without justification from his position as an adjunct instructor at the Macomb

County Police Academy (“MCPA”). Plaintiff claims he was wrongfully accused of

inappropriate touching of students and using excessive force.

       Defendant Macomb Community College (“MCC”) has filed a motion to dismiss

Plaintiff’s claims for violations of procedural due process, § 1983 civil conspiracy,

wrongful termination, and civil conspiracy to tortiously interfere with Plaintiff’s

contractual relationship. (ECF No. 18.) Plaintiff filed a response and Defendant replied.

(ECF Nos. 21, 22.) After Defendant filed its reply brief, Plaintiff moved for leave to file a

sur-reply and attached his sur-reply to the motion. (ECF No. 23.) The court has

reviewed the record and does not find a hearing to be necessary. E.D. Mich. LR
7.1(f)(2). For the reasons provided below, the court will grant Plaintiff’s motion for leave

to file a sur-reply, and the court will grant in part Defendant’s motion to dismiss.

                                    I. BACKGROUND

       The following facts are either alleged in Plaintiff’s complaint or agreed upon by

the parties. In a motion to dismiss, the court accepts Plaintiff’s factual allegations as true

but makes no overt finding as to truth or falsity. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       MCPA employed Plaintiff as a defense tactics and firearms instructor from 2006

to 2019. (ECF No. 12, PageID.264.) Defendant MCC, a public college, administers

MCPA. (Id., PageID.263-64.) On May 16, 2019, representatives from the Macomb

County Sherriff’s Office (“MCSO”) informed MCPA leadership that an MCSO cadet filed

a complaint against Plaintiff, alleging that Plaintiff inappropriately touched and harassed

students during drills and exercises. (Id., PageID.265.)

       Plaintiff claims Defendant Darga, who was an undersheriff at MCSO, had a long-

running animus against Plaintiff. (Id., PageID.265.) According to Plaintiff, Defendant

Darga previously investigated Plaintiff for a domestic disturbance incident that occurred

between Plaintiff and his ex-girlfriend. (Id.) Plaintiff alleges that Defendant Darga was

closely involved in the 2019 investigation of Plaintiff’s conduct toward cadets and

manufactured false claims to destroy Plaintiff’s relationship with Defendant MCC and

MCPA. (Id., PageID.265-70.)

       On June 4, 2019, Plaintiff was suspended from duty pending notification from

Defendant MCC’s Human Resource Department. (Id., PageID.266.) Defendant MCC

initiated a Title IX investigation on June 5, 2019. (Id.) As part of the investigation, MCC



                                              2
investigators informed MCPA Director Raymund Macksound that Defendant Darga had

accused Plaintiff of striking a cadet “in the groin area which caused the cadet to drop a

firearm that accidently discharged.” (Id.) According to Plaintiff, the accusation was

fabricated by Defendant Darga. (Id., PageID.266-67.)

       On September 16, 2019, Defendant MCC issued its Title IX investigation

findings. (Id., PageID.267.) The investigation concluded that Plaintiff had not committed

a Title IX violation. (Id.) MCC investigators noted that Plaintiff could still be disciplined

for violating “other college policies, procedures, or standards.” (Id.)

       Defendant Michigan Commission of Law Enforcement Standards (“MCOLES”)

began an independent investigation and in July 2019 interviewed cadets Plaintiff

trained. (Id., PageID.267.) Plaintiff met with an MCOLES investigator, Defendant Danny

Rosa, on September 24, 2019. (Id., PageID.267-68.) Defendant Rosa told Plaintiff that

he had heard Plaintiff had “struck someone in the groin, who then dropped a weapon

that discharged.” (Id., PageID.268.) Plaintiff apparently denied the allegation. (Id.)

       Defendant MCOLES issued its investigative findings on December 26, 2019. (Id.,

PageID.269.) It concluded that Plaintiff was unfit to conduct training of police cadets,

and it prohibited Plaintiff from participating in future training programs. (Id.)

       On February 12, 2020, MCC’s Vice President of Human Resources, Defendant

Denise Williams, sent Plaintiff an email with a letter attachment. (ECF No. 18,

PageID.437-38; ECF No. 21, PageID.634; ECF No. 18-2, PageID.478-80.) The letter

informed Plaintiff that MCC had found that Plaintiff engaged in inappropriate conduct

with students, including tickling, groin hits, inappropriate sexual comments, and

excessive force. (ECF No. 18, PageID.437-38; ECF No. 21, PageID.634; ECF No. 18-2,



                                               3
PageID.478-80.) MCC notified Plaintiff that it intended to pursue Plaintiff’s termination

because of the misconduct and scheduled a “Loudermill Hearing” for February 13,

2020. (ECF No. 18, PageID.437-38; ECF No. 21, PageID.634; ECF No. 18-2,

PageID.478-80.) The college offered Plaintiff an opportunity to respond to its findings.

(ECF No. 18, PageID.437-38; ECF No. 21, PageID.634; ECF No. 18-2, PageID.478-

80.)

       Plaintiff asked to reschedule the hearing, and it was reset for February 14, 2020.

(ECF No. 18, PageID.438; ECF No. 21, PageID.634.) At the hearing, Defendant

Williams informed Plaintiff of students alleging inappropriate behavior, and provided

Plaintiff a summary of the investigative findings. (ECF No. 18, PageID.438; ECF No. 21,

PageID.635.) Defendant MCC gave Plaintiff the opportunity to present evidence and

respond to its findings. (ECF No. 18, PageID.438; ECF No. 21, PageID.635; ECF No.

12, PageID.269.) According to Plaintiff, he “explained that all of the training techniques

he used were approved by the training manuals which were used at the [MCPA].” (ECF

No. 12, PageID.269.) Later in the day on February 14, 2020, Defendant MCC

terminated Plaintiff’s employment with MCPA. (Id., PageID.270.)

        Plaintiff contacted his union representative and asked that his union, the

Association of Adjunct Faculty of Macomb Community College (“AAFMCC”), initiate a

grievance process challenging Defendant MCC’s decision to terminate Plaintiff’s

employment. (Id., PageID.270.) The grievance process, which includes arbitration

before a neutral tribunal, was included in the union’s collective bargaining agreement

(“CBA”) with MCC. (Id., PageID.307.) On February 28, 2020, AAFMCC informed

Plaintiff in writing that it would not initiate the grievance process on Plaintiff’s behalf due



                                               4
to an “insufficient probability of success.” (Id., PageID.318.) Under the CBA, Plaintiff

could not file a grievance on his own. (Id., PageID.271; ECF No. 18, PageID.463.)

       Plaintiff filed his complaint on December 3, 2020. (ECF No. 1.) He brings claims

against MCC, MCOLES, Macomb County, Williams, Timothy S. Bourgeois (Executive

Director of MCOLES), Rosa, and Darga. (ECF No. 12, PageID.264.)

                                       II. STANDARD

       Under Rule 12(b)(6), a party can move to dismiss a complaint for “failure to state

a claim upon which relief can be granted.” When reviewing motions under Rule 12(b)(6),

the complaint is viewed in the light most favorable to the plaintiffs, the allegations in the

complaint are accepted as true, and all reasonable inferences are drawn in favor of the

plaintiffs. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556 U.S. at 678

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Determining plausibility is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. The plaintiff must

present “more than labels and conclusions.” Twombly, 550 U.S. at 545. “[A] formulaic

recitation of a cause of action's elements will not do.” Id.

       When reviewing a motion to dismiss, the court “may not consider matters beyond

the complaint.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009).

However, the court may consider “documents incorporated into the complaint by



                                               5
reference . . . and matters of which a court may take judicial notice.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The court may also consider “a

document that is not formally incorporated by reference or attached to a complaint”

when “[the] document is referred to in the complaint and is central to the plaintiff’s

claim.” Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514 (6th Cir. 1999).

                                      III. DISCUSSION

       Plaintiff moves for leave to file a sur-reply. (ECF No. 23.) The decision “to grant

or deny leave to file a sur-reply is committed to the sound discretion of the court.”

Citizens Bank, N.A. v. Margolis, Case No. 20-12393, 2020 WL 7640057, at *5 (E.D.

Mich. Dec. 23, 2020) (Drain, J.) (quoting Mohlman v. Deutsche Bank Nat’l Tr. Co., Case

No. 15-11085, 2015 WL 13390184, at *1 (E.D. Mich. Sep. 4, 2015)). Plaintiff’s sur-reply

is only five pages long and responds to arguments Defendant MCC made in its reply

brief. Thus, the court will grant the motion.

       Defendant MCC moves to dismiss Plaintiff’s claims that include Defendant MCC.

Plaintiff brings the claims under procedural due process (Count I), § 1983 civil

conspiracy to violate procedural due process (Count III), wrongful termination (Count

VI), and civil conspiracy to tortiously interfere with Plaintiff’s contractual relationship

(Count VII). The court will dismiss the procedural due process and § 1983 claims with

prejudice, and it will dismiss the wrongful termination and civil conspiracy to tortiously

interfere with contract claims without prejudice. In addition, the court will dismiss without

prejudice tortious interference with contract claims against Defendants Rosa and Darga

(Counts VIII, X, XI).




                                                6
           A. Procedural Due Process Against Defendant MCC (Count I)

       Under the Fourteenth Amendment’s Due Process Clause, governments must

“provide a person with notice and an opportunity to be heard before depriving that

person of a property or liberty interest.” Warren v. City of Athens, 411 F.3d 697, 708

(6th Cir. 2005). Due process is a “flexible” doctrine that “calls for such procedural

protections as the particular situation demands.” Unan v. Lyon, 853 F.3d 279, 291 (6th

Cir. 2017) (quoting Mathews v. Eldridge, 424 U.S. 319, 334 (1976)). Courts engage in a

two-step process when reviewing procedural due process claims. First, courts

determine “whether a protected property interest exists.” Singfield v. Akron Metro.

Housing Auth., 389 F.3d 555, 565 (6th Cir. 2004). Second, courts decide “what

procedures are required to protect that interest.” Id.

       In Defendant’s motion, it does not contest that Plaintiff “could not be disciplined

or discharged except for just cause” under the CBA and Plaintiff “therefore had a

protected property interest in his continued employment with the college.” See Crosby v.

Univ. of Ky., 863 F.3d 545, 552 (6th Cir. 2017) (quotations removed) (stating that an

employee can demonstrate a property interest in continued employment if the employee

has a “legitimate claim of entitlement to [the] position”). (ECF No. 18, PageID.456.)

For purposes of this motion, the court will assume that Plaintiff has established a valid

property interest. See Singfield, 389 F.3d at 565. Thus, the primary dispute is whether

Defendant MCC afforded Plaintiff adequate process before terminating his employment.

See id.

       The Supreme Court in Cleveland Board of Education v. Loudermill established

the framework for procedural due process challenges when a government body



                                             7
terminates an individual’s public employment. 470 U.S. 532 (1985). Balancing “the

private interests in retaining employment, the governmental interest in the expeditious

removal of unsatisfactory employees and the avoidance of administrative burdens, and

the risk of an erroneous termination,” the Court held that an employer can

constitutionally provide limited pre-termination process when the employer has also

established a complete evidentiary hearing post-termination. Id. at 546. Under

Loudermill, prior to termination a public employee is entitled to only “oral or written

notice of the charges against him, an explanation of the employer's evidence, and an

opportunity to present his side of the story.” Id. “The limited, ‘right-of-reply’

pretermination hearing, as defined in Loudermill, is designed to invoke the employer's

discretion, his sense of fairness and mutual respect, his willingness to reconsider.”

Duchesne v. Williams, 849 F.2d 1004, 1008 (6th Cir. 1988). By contrast, “[a] full, post-

termination, adversary, trial-type hearing will serve to ferret out bias, pretext, deception

and corruption by the employer in discharging the employee.” Id.

       Plaintiff does not focus his arguments on the process Defendant provided pre-

termination. He alleges in his complaint, and admits in his briefing, that Defendant MCC

informed Plaintiff, in writing, that it planned to terminate his employment and found that

Plaintiff inappropriately touched and harassed students. (ECF No. 18, PageID.437-38;

ECF No. 21, PageID.634; ECF No. 18-2, PageID.478-80.) Defendant MCC scheduled a

“Loudermill Hearing” and stated that Plaintiff had an opportunity to respond to the

college’s findings. (ECF No. 18, PageID.437-38; ECF No. 21, PageID.634; ECF No. 18-

2, PageID.478-80.) The hearing was held two days after the notice, and Defendant

summarized investigative findings and informed Plaintiff of student allegations of



                                               8
inappropriate conduct. (ECF No. 18, PageID.438; ECF No. 21, PageID.635.) Plaintiff

had the opportunity to present evidence and respond. (ECF No. 18, PageID.438; ECF

No. 21, PageID.635; ECF No. 12, PageID.269.) In fact, he used the time to explain that

all of his training techniques were legitimate. (ECF No. 12, PageID.269.) Defendant, in

its motion, claimed that it had provided Plaintiff all that is required under Loudermill,

(ECF No. 18, PageID.440), and Plaintiff responded “[n]o contest.” 1 (ECF No. 21,

PageID.636.)

       Plaintiff’s central argument is that because “he was not provided a pre-

termination evidentiary hearing, his employer had an obligation to provide him with a

post-termination evidentiary hearing within a reasonable time after his termination.”

(ECF No. 23, PageID.706.) After Plaintiff was terminated, he asked his union to initiate

the grievance process established under Defendant MCC’s CBA. (ECF No. 12,

PageID.270.) AAFMCC had the option of challenging Plaintiff’s termination in a full

evidentiary hearing in proceedings run by the American Arbitration Association. 2 (Id.,

PageID.307.) However, the union declined to pursue a grievance against Defendant



1      Plaintiff provides a vague and cursory argument that “exigent circumstances” did
not require a Loudermill hearing, rather than a full evidentiary hearing prior to
termination. (ECF No. 21, PageID.647.) Plaintiff cites no precedent that holds a pre-
termination Loudermill hearing is constitutionally suspect when it is properly provided in
conjunction with a full hearing post-termination. As the court stated, Plaintiff, in another
portion of his briefing, accepts the adequacy of Defendant’s pre-termination process.
(ECF No. 21, PageID.636.) Further, Plaintiff fails to explain how sexual harassment and
the inappropriate touching of students would not qualify as “exigent circumstances,”
even if such a standard were relevant to the court’s inquiry.
2      Before submitting the case to arbitration, the union has the option to engage in
“discussions with the immediate supervisor” and send written grievances to MCC
administrators. (ECF No. 12, PageID.307.) Neither party argues that these informal
procedures provide the “full, post-termination, adversary, trial-type [evidentiary] hearing”
required under the Due Process Clause and Loudermill. Duchesne, 849 F.2d at 1008.
                                              9
MCC, citing the “insufficient probability of success.” (Id., PageID.318.) Plaintiff argues

that because he could not initiate the grievance process on his own, and AAFMCC

declined to do so on his behalf, Defendant deprived Plaintiff of a full evidentiary hearing

as required under the Due Process Clause and Loudermill. (ECF No. 21, PageID.647,

650.)

        Plaintiff’s argument is not convincing. “The law is . . . clear that grievance

procedures provided by a collective bargaining agreement can satisfy a plaintiff's

entitlement to post-deprivation due process.” Farhat v. Jopke, 370 F.3d 580, 596 (6th

Cir. 2004). A substantial body of caselaw holds that a union’s choice to not represent an

employee at a post-termination hearing does not constitute a due process violation on

the part of the employer. This is true even if the employee cannot represent himself at

the hearing and even if the hearing is the only method by which the employer satisfies

due process requirements.

        In Rhoads v. Board of Education of Mad River Local School District, a school bus

driver lost her job after receiving a positive drug test. 103 F. App’x 888, 890 (6th Cir.

2004). The parties disputed whether the bus driver left her job voluntarily after being told

she would be terminated or whether she was constructively discharged. Id. at 895.

Nonetheless, after the bus driver left her job, she asked her union to contest her alleged

termination in arbitration. Id. at 890. “[T]he Union—which held the exclusive right to

pursue arbitration on her behalf—declined to do so.” Id. The Sixth Circuit assumed that

the bus driver had been deprived a valid property interest and that the process she

received prior to arbitration was inherently biased and thus inadequate. Id. at 895-97.

Even so, the court held that “[t]he fact that the Union elected not to pursue arbitration on



                                              10
[the bus driver’s] behalf does not amount to a deprivation of her right to due process by

[her employer].” Id. at 897. “At most, the Union's decision constituted a breach of the

duty of fair representation owed by it to [the bus driver].” Id. at 898.

        Similarly, in Greiner v. Macomb County a highway maintenance worker brought

a procedural due process claim against Defendant Macomb County. Case No. 17-2417,

2019 WL 8884615, at *1-2 (6th Cir. Aug. 16, 2019). The county negotiated a CBA with

the worker’s union to allow for arbitration of employment disputes post-termination, but

the CBA gave the union exclusive rights to initiate arbitration. Id. at *3. The worker was

terminated for insubordination, and after his termination, the union declined to pursue

arbitration. Id. Before the Sixth Circuit, the worker argued that he had not been given a

post-termination hearing pursuant to Loudermill. Id. at *5. The court rejected the

argument, noting that the CBA “permitted [the union] to pursue arbitration before a

neutral decisionmaker.” Id. The court held that the union’s choice not to seek a post-

termination hearing was not a procedural due process violation attributable to

Defendant Macomb County. Id.

       Finally, in White v. Cleveland Board of Education, two school bus drivers were

terminated for failure to hold a valid driver’s license and missing work. 861 F.2d 722

(Table), at *1 (6th Cir. Nov. 3, 1988). The drivers submitted a grievance against their

former employer, but their union “failed to submit [their] claim[s] to final and binding

arbitration as provided for in [a CBA].” Id. at *2. In a lawsuit, the drivers argued the

employer violated procedural due process. Id. The court rejected the claim, reasoning

that the bus drivers “could have proceeded to the fourth step had the union pursued

their grievances to final and binding arbitration.” Id. at *2, 4.



                                               11
       Assuming all allegations in the complaint are true, Ashcroft, 556 U.S. at 678, like

the bus drivers in Rhoads and White and the maintenance worker in Greiner, Plaintiff

was provided through his union’s CBA the opportunity to participate in a full evidentiary

hearing before a neutral tribunal. (ECF No. 12, PageID.307.) Plaintiff makes no

allegation or claim that a proceeding before the American Arbitration Association would

have failed under due process scrutiny if AAFMCC chose to pursue it. Defendant MCC

negotiated with AAFMCC to establish a post-termination process that the union simply

decided not to participate in. AAFMCC was Plaintiff’s personal representative, and the

union’s intentional decision to not take advantage of Defendant MCC’s post-termination

hearing process is attributable only to the union, and not to Defendant MCC. 3 See

Rhoads, 103 F. App’x 897; Greiner, 2019 WL 8884615, at *5; White, 861 F.2d 722

(Table), at *4. Plaintiff makes no allegation that Defendant MCC in any way interfered

with AAFMCC’s conclusion that the grievance process would not reverse Plaintiff’s

termination. (Id., PageID.318.)

       As the Sixth Circuit has repeatedly held, “[t]he fact that the Union elected not to

pursue arbitration on [the employee’s] behalf does not amount to a deprivation of [his]




3      Plaintiff argues that the holding in Rhoads is not applicable to this case because
the bus driver in Rhoads was allowed to pursue informal procedures short of a full
evidentiary hearing on her own, while in this case Plaintiff could not initiate any
grievance process without union consent. (ECF No. 21, PageID.654.) However, Plaintiff
does not attempt to argue that informal procedures short of an adversarial evidentiary
hearing would satisfy procedural due process. See supra note 2. And the court in
Rhoads assumed that all prior grievance processes the bus driver participated in were
inadequate and inherently biased. See 103 F. App’x at 895-95. The court is not
convinced that AAFMCC’s choice to decline participation in procedures which are
neither necessary nor sufficient to satisfy due process is material to the court’s inquiry.

                                            12
right to due process by [the employer].” 4 Rhoads, 103 F. App’x 897; Greiner, 2019 WL

8884615, at *5; White, 861 F.2d 722 (Table), at *4. “[I]t is the opportunity for a post-

deprivation hearing before a neutral decisionmaker that is required for due process,”

Kuhn v. Washtenaw Cnty., 709 F.3d 612, 623 (6th Cir. 2013) (quotations removed)

(emphasis in original), and it is “the availability of recourse to a constitutionally sufficient

administrative procedure,” not the use of the procedure, that “satisfies due process

requirements.” Farhat, 370 F.3d at 596. If Plaintiff thinks his union should have

participated in a post-termination hearing, he must bring a claim directly against

AAFMCC. 5 See Rhoads, 103 F. App’x at 898 (“At most, the Union's decision constituted

a breach of the duty of fair representation.”).




4       Other circuits have come to the same conclusion as the Sixth Circuit. See
Hennigh v. City of Shawnee, 155 F.3d 1249, 1256 (10th Cir. 1998) (holding that a CBA
grievance process satisfied due process despite the union “declin[ing] to bring a formal
grievance” on behalf of the employee); Armstrong v. Meyers, 964 F.2d 948, 951 (9th
Cir. 1992) (finding that a CBA grievance and arbitration process satisfied procedural
due process even when “only the union could take [an employee’s] grievance to
arbitration, and the union refused to do so”); Jackson v. Temple Univ., 721 F.2d 931,
933 (3d Cir. 1983) (holding that, even when an employer provides an inherently biased
hearing, if the employee’s union “had the ultimate power to make a . . . determination as
to whether it would invoke [an] arbitration provision available under the collective
bargaining agreement,” due process was satisfied); Winston v. U.S Postal Serv., 585
F.2d 198, 210 (7th Cir. 1978) (finding no violation of procedural due process where the
union “declined [the employees’] requests to demand arbitration,” and noting that the
employees “could have sued the Union for breach of its duty to fairly represent them if
the refusal to demand arbitration was not in good faith”); Catlett v. Woodfin, 13 F. App’x
412, 416 (7th Cir. 2001) (holding that a post-termination arbitration process satisfied
due process despite the fact that the employee’s union had to agree to arbitration,
reasoning that when the employee or “the union acting on his behalf” does not “avail
himself of . . . [a] post-deprivation hearing,” it “is not the fault of the [employer]”).
5       Plaintiff originally brought a breach of the duty of fair representation claim against
AAFMCC, (ECF No. 1, PageID.17-18), but voluntarily dismissed the claim soon after he
filed the complaint. (ECF No. 8.)
                                              13
       Plaintiff spends considerable energy contesting the court’s finding but fails to cite

a single case that holds a union’s decision to not pursue a post-termination hearing is

attributable to the employer under the Due Process Clause. See, e.g., Barkley v. City of

Jackson, 705 F. Supp. 390, 394-95 (W.D. Tenn. 1988) (holding that a city violated

procedural due process when there was a “complete lack of notice or of any sort of pre-

termination hearing,” the city ignored the employee’s request to reschedule a post-

termination hearing, and the post-termination hearing was held in the employee’s

absence). (See ECF No. 21, PageID.650-660.) Instead, Plaintiff argues that the 2018

Supreme Court decision Janus v. American Federation of State, County, and Municipal

Employees overruled all previously established caselaw on the topic. 138 S. Ct. 2448

(2018). (ECF No. 21, PageID.251-52.)

       Despite Plaintiff’s best efforts, Janus does not demand a different conclusion in

this case. Janus had nothing to do with a union’s choice to not participate in hearings

after a public employee is terminated, and the case had nothing to do with procedural

due process. In Janus, the Court held that extracting union “agency fees from

nonconsenting employees” amounted to compelled speech under the First Amendment.

138 S. Ct. at 2463-65, 2486. After the decision, governments could no longer

automatically funnel money from employee pay checks to finance unions’ collective-

bargaining activities, at least without the employee’s affirmative consent. Id. at 2460-61,

2486. The Supreme Court in Janus did not discuss the delicate complexities of

procedural due process law, did not consider the Due Process Clause’s application in

the public employee context or Loudermill, and did not mention or cite the Sixth Circuit’s

(or any other circuit’s) holdings that a union’s choice to not pursue a post-termination



                                            14
hearing is not a violation of the Constitution. Further, the Sixth Circuit issued its Greiner

decision over a year after Janus. As to be expected, the Sixth Circuit in Greiner made

no mention of Janus or the First Amendment doctrine of compelled speech. Thus, in all,

the Janus decision is not relevant or applicable to Plaintiff’s procedural due process

claim.

         Finally, Plaintiff claims that a union’s decision to not pursue a post-termination

hearing amounts to a “transfer[] [of] constitutional obligation[s]” on the part of Defendant

MCC. (ECF No. 23, PageID.708.) Not so. Defendant MCC has an obligation to provide

notice and an opportunity to be heard. See Warren, 411 F.3d at 708. In compliance with

the dictates of Loudermill, Defendant MCC established a process by which Plaintiff

received notice of termination and had the opportunity to participate in both a pre-

termination and post-termination hearing. Plaintiff’s personal representative, AAFMCC,

exercised its judgment to not pursue the available post-termination processes. There is

no allegation that Defendant MCC had any involvement in AAFMCC’s deliberative

processes, and the union’s decision as Plaintiff’s representative cannot support a claim

that Defendant MCC violated due process. See Rhoads, 103 F. App’x 897; Greiner,

2019 WL 8884615, at *5; White, 861 F.2d 722 (Table), at *4; Jackson, 721 F.2d at 933;

Armstrong, 964 F.2d at 951; Hennigh, 155 F.3d at 1256; Winston, 585 F.2d at 210.

Consequently, the court will dismiss Plaintiff’s procedural due process claim against

Defendant MCC.

B. Civil Conspiracy to Violate Procedural Due Process Against Defendants MCC,
                      Williams, Rosa, and MCOLES (Count III)

         Plaintiff also claims that Defendant MCC conspired with Defendants Williams,

Vice President for Human Resources at MCC, Defendant Rosa, a MCOLES employee,

                                              15
and Defendant MCOLES to violate Plaintiff’s procedural due process rights. (ECF No.

12, PageID.273-74.) A civil conspiracy under § 1983 “is an agreement between two or

more persons to injure another by unlawful action.” Bickerstaff v. Lucarelli, 830 F.3d

388, 400 (6th Cir. 2016) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985).

To state a valid civil conspiracy claim under § 1983, a plaintiff must allege that “(1) a

single plan existed, (2) the conspirators shared a conspiratorial objective to deprive the

plaintiffs of their constitutional rights, and (3) an overt act was committed in furtherance

of the conspiracy that caused the injury.” Marvaso v. Sanchez, 971 F.3d 599, 606 (6th

Cir. 2020) (quotations removed).

       Defendant asserts that Plaintiff’s procedural due process rights were not violated

and thus the claim of civil conspiracy must be dismissed. (ECF No. 18, PageID.466.) In

his briefing, Plaintiff cites his arguments in support of the procedural due process claim

against Defendant MCC, which the court rejected above, and concludes that the claim

must survive. (ECF No. 21, PageID.660; see also ECF No. 23, PageID.709, Plaintiff’s

Sur-Reply (“[S]ince Plaintiff’s due process claim does not fail . . . the conspiracy claim

that he was denied due process . . . does not fail.”).) Accepting Plaintiff’s allegations as

true, he has not stated a valid procedural due process claim as a matter of law.

Ashcroft, 556 U.S. at 678. Because dismissal of the procedural due process claim

against Defendant MCC is warranted, the court will also dismiss Plaintiff’s § 1983 civil

conspiracy claim.




                                             16
  C. Wrongful Termination Against Defendant MCC (Count VI), Civil Conspiracy to
    Tortiously Interfere with Plaintiff’s Contractual Relationship Against Defendants
     MCC, Williams, Rosa, and MCOLES (Count VII), and Tortious Interference with
           Contract Against Defendants Rosa and Darga (Counts VIII, X, XI)

       Plaintiff’s final two claims against Defendant MCC rely primarily on his

contractual rights under the CBA between Defendant MCC and AAFMCC. In his

wrongful termination count, Plaintiff claims that Defendant MCC violated the terms of

the CBA by depriving him of an evidentiary hearing and terminating his employment

without cause. (ECF No. 12, PageID.276.) For the civil conspiracy count, Plaintiff

alleges that Defendants MCC, Williams, Rosa, and MCOLES conspired to deprive

Plaintiff of his contractual rights under the CBA. (Id., PageID.276-77; ECF No. 21,

PageID.666.)

       The two claims are included under Plaintiff’s “Pendent State Claims,” and Plaintiff

brings them under the court’s supplemental jurisdiction. (ECF No. 12, PageID.263, 276

(“The Court has . . . supplemental jurisdiction over the Michigan state law claims.”).)

Plaintiff does not assert that any of the parties have diverse citizenship. Consequently,

the court will decline to exercise jurisdiction over the claims and will dismiss them

without prejudice.

       A court may decline supplemental jurisdiction where “the claim raises a novel or

complex issue of [s]tate law” or there are “other compelling reasons for declining

jurisdiction.” 28 U.S.C. § 1367(c)(1), (4). In making this determination, the court

considers several factors, including “the values of judicial economy, convenience,

fairness, and comity.” Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010)

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).




                                            17
       Plaintiff’s wrongful termination claim is a complex hybrid of breach of contract

and breach of duty of fair representation law. It is well established that, in order to claim

that a public employer breached a CBA under Michigan law, a plaintiff must also claim

that his union breached its duty of fair representation. See Knoke v. East Jackson Pub.

School Dist., 506 N.W.2d 878, 485 (Mich. Ct. App. 1993) (“[An employee] cannot

pursue his breach of contract claim against [his employer] unless he is successful in his

claim of breach of the duty of fair representation.”); City of Saginaw v. Chwala, 428

N.W.2d 695, 697 (Mich. Ct. App. 1988) (“[B]ecause [the employee] has not

demonstrated that his union breached its duty of fair representation, [his breach of

contract] claim cannot be maintained.”); Sweat v. Detroit Housing Comm’n, Case No.

347642, 2020 WL 2505233 (Mich. Ct. App. May 14, 2020) (“[A]n aggrieved employee

cannot maintain an action against his or her employer for breach of contract unless it is

first demonstrated that the union breached its duty of fair representation.”). Both parties

accept this framework. (ECF No. 18, PageID.467-68; ECF No. 21, PageID.637,

Plaintiff’s Response (“[I]t is not necessary to name the union as a defendant, as long as

Plaintiff alleges and proves that there was a violation of the duty of fair

representation.”).) Thus, Plaintiff must plead a successful breach of the duty of fair

representation on the part of AAFMCC before he can obtain relief under breach of

contract against Defendant MCC.

       The parties agree that Michigan has a six-month statute of limitations for breach

of the duty of fair representation. See Silbert v. Lakeview Educ. Ass’n, Inc., 466 N.W.2d

333, 334 (Mich. Ct. App. 1991) (“[T]he six-month limitation period under [Michigan’s

Public Employment Right’s Act] is applicable . . . because a claim for breach of the duty



                                             18
of fair representation constitutes an unfair labor practice claim.”). (ECF No. 18,

PageID.467; ECF No. 21, PageID.637.) Defendant MCC argues that, because a claim

of breach of the duty of fair representation against AAFMCC is time barred, Plaintiff

cannot maintain a breach of contract claim against Defendant MCC. (ECF No. 18,

PageID.469.) Plaintiff accurately responds that the statute of limitations for breach of a

CBA is generally six years. (ECF No. 21, PageID.662-63.) The Michigan Supreme Court

in American Federation of State, County and Municipal Employees v. Board of

Education held that a breach of CBA claim has a six-year statute of limitation. 457 Mich.

74, 90 (1998). Nonetheless, the plaintiff in American Federation of State, County and

Municipal Employees was a union, not a worker, and the court did not discuss the

statute of limitations for breach of the duty of fair representation or the nuances of a

hybrid breach of contract and breach of duty of fair representation claim. Id.

       If a six-month statute of limitations applied, Plaintiff argues that his claim is timely

because the Governor of Michigan tolled statutes of limitations through emergency

executive orders issued to combat the spread of the Coronavirus Disease (“COVID-

19”). (ECF No. 21, PageID.663-64.) Both parties agree that the Michigan Supreme

Court in In re Certified Questions held that the Governor of Michigan exceeded state

statutory and constitutional authority in issuing orders after April 30, 2020. --- N.W.2d ---

-, 2020 WL 5877599 (Mich. Oct. 2, 2020). (ECF No. 18, PageID.470-71; ECF No. 21,

PageID.663-64.) However, the parties dispute the decision’s effect. Defendant argues

the Michigan Supreme Court’s holding made the executive orders void ab initio, thus

making any tolling attempted by the orders invalid. (ECF No. 18, PageID.471-72.) In




                                              19
contrast, Plaintiff claims the executive orders had legal effect up to the date of the

Michigan Supreme Court’s decision in October 2020. (ECF No. 21, PageID.664-66.)

       The parties dispute whether a six-month or six-year statute of limitations applies

in the first place, and a Michigan court can properly review the competing precedents

and provide a well-reasoned and articulate decision. State court litigation would benefit

the parties, who would be given a final decision by a competent judicial body, and it

would help resolve legal uncertainty in a complex legal area, sitting at the precarious

crossroads between CBA contract disputes, fair union representation, and for-cause

termination rights. The underling wrongful termination claim also demands difficult

contract analysis and application of Michigan’s law of public union CBA rights.

       Further, the legal effect of the Governor of Michigan’s COVID-19 executive

orders involves significant and unresolved questions of state law. Neither party cites

caselaw that has addressed and affirmatively resolved the question, and Michigan

courts are best equipped to review their own state jurisprudence and competently

determine when the Governor’s executive orders ceased to have legal effect. If the

executive orders were void ab initio, as Defendant MCC argues, the result could have a

substantial impact on litigants throughout the Michigan court system. It is best for state

courts, who can provide a clear and binding answer, to resolve this important state law

question.

       As previously discussed, the court will dismiss Plaintiff’s federal claims against

Defendant MCC, and the court will avoid the “unnecessary resolution of state law

issues” best considered before a Michigan court. Beechy v. Central Mich. Dist. Health

Dep’t, 274 F. App’x 481, 482 (6th Cir. 2008) (quoting Hankins v. The Gap, Inc., 84 F.3d



                                             20
797, 803 (6th Cir. 1996)) (affirming district court decision to decline supplemental

jurisdiction where the claims involved complex questions of state government in which

there was a “paucity of decisions”); Doe v. Sundquist, 106 F.3d 702, 708 (6th Cir. 1997)

(reasoning that a district court should decline supplemental jurisdiction where there are

novel issues of state constitutional law and “[c]oncerns of comity” support allowing state

courts to decide “purely state law issues”); Weser v. Goodson, 965 F.3d 507, 519 (6th

Cir. 2020) (holding that a claim presented a “novel issue of state law” where, “to the

knowledge of both the parties and [the court], [the issue] has never been squarely

addressed by [state] courts”).

       Plaintiff also brings a claim of civil conspiracy to tortiously interfere with Plaintiff’s

contractual relationship. The claim is intimately connected to the claim of wrongful

termination. See Knight Enters. v. RPF Oil Co., 829 N.W.2d 345, 348 (Mich. Ct. App.

2013) (holding that, to prove tortious interference with contract, a plaintiff must show

that a contract was breached). Specifically, Plaintiff alleges that Defendant MCC worked

with Defendants Williams, Rosa, and MCOLES to undermine Plaintiff’s contractual

rights under the CBA. (ECF No. 12, PageID.276-77; ECF No. 21, PageID.666, Plaintiff’s

Response (“Plaintiff alleges that [Defendants] engaged in a civil conspiracy . . . to

tortiously interfere with Plaintiff’s contractual relationship with MCC, i.e., with his right

under the CBA to be terminated only for good cause after having been afforded an

evidentiary hearing.”).) Along with the wrongful termination claim, the court will also

decline jurisdiction over the tortious interference with contract claim. It would neither

foster judicial efficiency nor facilitate a convenient resolution of the dispute to establish




                                               21
separate lawsuits on the same contract dispute. The court will avoid duplicative litigation

and dismiss the civil conspiracy claim without prejudice.

       Plaintiff brings claims asserting that Defendants Rosa and Darga tortiously

interfered with his employment contract and caused Defendant MCC to breach the

CBA. 6 (ECF No. 12, PageID.278-81.) In the complaint, Plaintiff alleges that Defendant

Rosa and Darga, through their involvement with investigations into Plaintiff’s reported

misbehavior, induced Defendant MCC to fire Plaintiff without just cause. (Id.) Although

the claims are not brought against Defendant MCC, they are closely related to the

wrongful termination claim against Defendant MCC that the court will dismiss without

prejudice. Resolution of the tortious interference with contract claims will be tied to

resolution of Plaintiff’s wrongful termination claim. See Knight Enters., 829 N.W.2d at

348. The court does not find a compelling interest in dividing review of the same legal

questions into two lawsuits. Such a division would only detract from convenience and

judicial efficiency, and Michigan courts can efficiently and competently resolve the

tortious interference claims. Just as the court will dismiss without prejudice Plaintiff’s

claim of civil conspiracy to tortiously interfere with his contractual relationship, the court

will also dismiss Plaintiff’s tortious interference with contract claims against Defendants

Rosa and Darga.

                                     IV. CONCLUSION

       Plaintiff has not stated a claim under the Due Process Clause against Defendant

MCC. Thus, Plaintiff’s procedural due process claim against Defendant MCC and his §



6        Plaintiff brings one claim against Defendant Rosa in his individual capacity and
two claims against Defendant Darga, one in her individual capacity and the other in her
official capacity. (ECF No. 12, PageID.278-81.)
                                              22
1983 civil conspiracy claim against Defendants MCC, Williams, MCOLES, and Rosa will

be dismissed with prejudice. In addition, considering the importance of federal-state

comity, the interest in avoiding unnecessary resolution of important state law questions,

the convenience of the parties, and judicial economy, the court will decline

supplemental jurisdiction over Plaintiff’s wrongful termination claim against Defendant

MCC, Plaintiff’s claim against Defendants MCC, Williams, MCOLES, and Rosa for civil

conspiracy to tortiously interfere with his contractual relationship, and Plaintiff’s tortious

interference with contract claims against Defendants Rosa and Darga.

       Five counts of Plaintiff’s complaint now remain: a procedural due process claim

against Defendants MCOLES and Bourgeois (Count II), two substantive due process

claims against Defendants Darga and MCSO (Counts IV and V), and two libel claims

against Defendants Rosa and Darga (Counts IX and XII). Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for Leave to File a Sur-Reply (ECF No.

23) is GRANTED.

       IT IS FURTHER ORDERED that Defendant MCC’s Motion to Dismiss (ECF No.

18) is GRANTED IN PART. The procedural due process claim against Defendant MCC

(Count I) and the § 1983 civil conspiracy claim against Defendants MCC, Williams,

MCOLES, and Rosa (Count III) are DISMISSED WITH PREJUDICE. The wrongful

termination claim against Defendant MCC (Count VI), the civil conspiracy to tortiously

interfere with Plaintiff’s contractual relationship claim against Defendants MCC,

Williams, MCOLES, and Rosa (Count VII), the tortious interference with contract claim




                                              23
against Defendant Rosa (Count VIII), and the tortious interference with contract claims

against Defendant Darga (Counts X and XI) are DISMISSED WITHOUT PREJUDICE.

                                                             s/Robert H. Cleland                       /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: May 7, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 7, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                            /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-13175.BOWLES.MotiontoDismissandMotionforLeavetoFileSur-
Reply.RMK.RHC.2.docx




                                                       24
